Appeal from an order setting aside the verdict of the jury and from *1018a judgment of nonsuit dismissing the complaint as against the defendants, Mum-blow, the driver, and Delauria the owner of one of the cars involved in the accident. The defendant Mudry did not appeal from the judgment. His car was in collision with the car driven by Mumblow. There was evidence to the effect that Mumblow was partially cross-wise of the east lane of traffic, and stopped therein, in front of the on-coming Mudry car, and did not have reasonable and proper lights. Order and judgment reversed on the facts, and new trial granted, with costs to the appellant to abide the event. Hill, P. J., Crapser, and Heffeman JJ., concur; Bliss, J., favors a reversal of the order and judgment but dissents from the granting of a new trial, and votes to reinstate the verdict upon the ground that there was a clear question of fact which the jury resolved in favor of the plaintiff.